Exhibit 10.29

 

UNITHOLDER VOTING AGREEMENT

 

 

THIS VOTING AGREEMENT (the “Agreement”) dated as of August 1, 2005 by and among
Copano Partners Trust, a Delaware statutory trust (“Copano Partners Trust”), MBP
III AIV, L.P., MBP III Onapoc Holdings LLC (and together with MBP III AIV, L.P.,
the “CSFB Entities”), R. Bruce Northcutt, an individual residing in Spring,
Texas (“Mr. Northcutt”) and Matthew J. Assiff, an individual residing in
Houston, Texas (“Mr. Assiff”).

WHEREAS, reference is made to that certain Class B Unit and Common Units
Purchase Agreement, dated as of June 17, 2005 (the “Equity Purchase Agreement”)
by and among Copano Energy, L.L.C., a Delaware limited liability company (the
“Company”), and each of the Purchasers, pursuant to which the Company issued the
Purchased Units to the Purchasers.

WHEREAS, reference is also made to Section 5.01 of the Equity Purchase
Agreement, whereby the Company agreed to take all action necessary to convene a
meeting of its Unitholders to consider and vote upon the conversion of the
Purchasers’ Class B Units into Common Units (the “Conversion”) as soon as
practicable, but in any event not later than 180 days from the Closing Date; and

WHEREAS, each of Copano Partners Trust, the CSFB Entities, Mr. Northcutt and Mr.
Assiff are beneficial owners of Common Units and Subordinated Units (“Voting
Units”) representing limited liability company interests in the Company, and
each of then desires to set forth certain agreements and arrangements related to
the voting of such Voting Units in respect of the conversion of the Class B
Units into Common Units;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereby agree as follows:

1.             Effectiveness.  The provisions of this Agreement shall be
effective upon the date first written above.

2.             Definitions.  Capitalized terms used herein without definition
shall have the meanings given to them in the Equity Purchase Agreement

3.             Agreement to Vote.  At any meeting of the Unitholders convened to
consider and vote upon the Conversion, each of Copano Partners Trust, the CSFB
Entities, Mr. Northcutt and Mr. Assiff unconditionally and irrevocably  agrees
to vote all of the Common Units and Subordinated Units beneficially owned by
such Person on the record date fixed by the Company’s Board of Directors for any
such meeting in favor of the conversion of the Class B Units into Common Units.

4.             Additional Covenants.  As applicable, the parties shall cause
their respective officers, employees and agents to take all requisite action
requested by the Company to carry out their obligations under this Agreement.

--------------------------------------------------------------------------------


5.             Specific Enforcement.  It is agreed and understood that monetary
damages would not adequately compensate an injured party for the breach of this
Agreement by any party, that this Agreement shall be specifically enforceable,
and that any breach or threatened breach of this Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order without a
requirement of posting bond.  Further, each party hereto waives any claim or
defense that there is an adequate remedy at law for such breach or threatened
breach.

6.             Representations and Warranties.  Each of Copano Partners Trust,
the CSFB Entities, Mr. Northcutt and Mr. Assiff hereby represents and warrants
with respect to itself, on and as of the date of this Agreement,  as follows:

(a)           It has full right, power and authority to vote the Voting Units,
held of record by it.

(b)           It has all requisite power and authority to enter into and perform
its obligations under this Agreement.  The execution, delivery and performance
of this Agreement has been duly authorized by all necessary action on the part
of such party.  This Agreement has been duly executed and delivered by such
party.

(c)           The execution, delivery and performance of this Agreement will
not, with or without the giving of notice or the passage of time, (i) violate
any judgment, injunction, order or decree of any court, arbitrator or
governmental agency applicable to such party, or (ii) conflict with, result in
the breach of any provision of, constitute a default under, or require the
consent of any third party under, any agreement or instrument to which such
party is a party or by which such party is bound.

7.             Covenants.

(a)           Until the termination of this Agreement, such party will not enter
into any transaction, take any action or by inaction permit any event to occur
that would result in any of the representations or warranties of such party
herein contained not being true and correct or that would prevent or otherwise
restrict such party from performing its obligations under this Agreement;
provided, however, that none of the parties to this Agreement shall be subject
to any restrictions on transfer as a result of entering into this Agreement.

(b)           Such party shall execute and deliver any additional documents
reasonably necessary or desirable to evidence the agreement to vote granted
herein with respect to the Voting Units or otherwise implement and effect the
provisions of this Agreement.

8.             Third Party Beneficiaries.  Each of Copano Partners Trust, the
CSFB Entities, Mr. Northcutt and Mr. Assiff acknowledges that the beneficiaries
of the terms of this Agreement are the Purchasers who purchased Class B Units
pursuant to the Equity Purchase Agreement.  Each of Copano Partners, the CSFB
Entities, Mr. Northcutt and Mr. Assiff acknowledges further and agrees that such
Purchasers shall have the right to enforce this Agreement.  Nothing in this
Agreement shall be construed to impose any personal liability on any officer,
employee, director, incorporator, member, manager, partner or stockholder of any
party or any of its affiliates.

2

--------------------------------------------------------------------------------


9.             Captions.  The captions and headings used in this Agreement are
for convenience only and do not in any way limit or amplify the terms and
provisions hereof.

10.          Manner of Voting.  The voting of the Units owned by Copano Partners
Trust, the CSFB Entities, Mr. Northcutt and Mr. Assiff may be effected in
person, by proxy, by written consent, or in any other manner permitted by
applicable law.

11.          Splits, Dividends, Etc.  If there shall be any issuance of voting
securities hereafter to any of the parties hereto (including in connection with
any split, dividend, recapitalization, reorganization, or the like), such
securities shall become subject to this Agreement.

12.          Amendments.  This Agreement may not be modified or amended without:
(i) the written consent of the Purchasers entitled to purchase a majority of the
Purchasers based on their Commitment Amounts and (ii) an instrument or
instruments in writing signed by each of Copano Partners Trust, the CSFB
Entities, Mr. Northcutt and Mr. Assiff.

13.          Notices.  All notices or other communications under this Agreement
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by telecopy (with confirmation of
receipt), or by registered or certified mail, postage prepaid, return receipt
requested, addressed to the notice address specified on the applicable signature
page to this Agreement.

14.          Entire Agreement.  This Agreement is intended to be the sole
agreement of the parties as it relates to this subject matter.

15.          Severability.  If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions of this Agreement shall not be affected thereby, and there
shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.

16.          Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Delaware, without reference to the principles of
conflicts of law.

17.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

18.          No Partnership, Agency or Joint Venture.  This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship among the parties hereto.

19.          Termination.  This Agreement shall (i) terminate automatically
following the satisfaction by the Company of its obligations under Section
5.01(a) and (b) of the Equity Purchase Agreement and (ii) shall be deemed
satisfied in full and terminated upon the consummation of the Conversion.  In
the event of termination of this Agreement pursuant to this Section 19, this
Agreement shall become void and of no effect with no liability on the part of
any

3

--------------------------------------------------------------------------------


party hereto; provided, however, no such termination shall relieve any party
hereto from any liability for any breach of this Agreement occurring prior to
such termination.

[Remainder of page intentionally left blank]

4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
day and year hereinabove first written.

 

COPANO PARTNERS TRUST

 

 

 

 

By:

Copano Partners Services, L.L.C.,
Trust Manager

 

 

 

 

 

 

 

By:

 

 

Name:

John R. Eckel, Jr

 

Title:

President

 

 

 

 

 

MBP III AIV, L.P.

 

 

 

 

By:

DLJ Merchant Banking III, Inc.,
General Partner

 

 

 

 

 

 

 

By:

 

 

 

Robert L. Cabes, Jr.

 

 

Attorney-in-fact

 

 

 

 

 

MBP III Onapoc Holdings LLC

 

 

 

 

 

By:

 

 

 

Robert L. Cabes, Jr.

 

 

Attorney-in-fact

 

 

 

 

 

R. Bruce Northcutt

 

Address:

10 East Majestic Woods Place

 

 

The Woodlands, TX 77382

 

 

 

 

 

Matthew J. Assiff

 

Address:

2707 Pittsburg

 

 

Houston, TX 77005

 

SIGNATURE  PAGE TO UNITHOLDER VOTING AGREEMENT

--------------------------------------------------------------------------------